                                      Case 20-10883                  Doc 194   Filed 06/15/21          Page 1 of 1
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       District of Maryland
 In re               Kempes Jean and Lori Lee Jean                                                             Case No.         20-10883
                                                                                Debtor(s)                      Chapter      7

         SUPPLEMENT DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                  $              4000.00
              Prior to the filing of this statement I have received                                        $              4000.00
              Balance Due                                                                                  $                        0.00


                                                                       Legal services: $4000.00 paid for legal services post
2.     The source of the compensation paid to me was:

                 Debtor            Other (specify):                  filing to defend against trustee opposition to motion
3.     The source of compensation to be paid to me is:                 to convert case to chapter 13 and to sell principal
                                                                       residence as well as efforts to settle case.
                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]




6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

               June 15, 2021                                                   /s/ Sari Kurland
     Date                                                                      Sari Kurland
                                                                               Signature of Attorney
                                                                               The Kurland Law Group
                                                                               211 Jersey Lane
                                                                               Rockville, MD 20850
                                                                               301-424-2834 Fax: 240-715-4658
                                                                               sari@sarikurland.com
                                                                               Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
